—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Golia, J.), dated August 18, 1997, which denied her motion to renew the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
“ ‘Leave to renew should be denied unless the moving party offers a reasonable excuse as to why the additional facts were not submitted on the original application’ ” (Mayer v McBrunigan Constr. Corp., 123 AD2d 606, quoting Caffee v Arnold, 104 AD2d 352). Here, the plaintiff failed to offer a reasonable excuse for her failure to submit evidence of the deed, a public record. Therefore, the Supreme Court properly denied the plaintiff’s motion to renew.
Under the circumstances of this case sanctions are not warranted. Bracken, J. P., Copertino, Santucci, Florio and Mc-Ginity, JJ., concur.